 

Case.7:20-mj-02009 Document1 Filed on 09/29/20 in TXSD Page 1 of 3

“AO ‘91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT Coury -

_ for the
Southern District of Texas .

United States of America

 

 

 

yD | |
. Willams ZARCO YOB: 1994 POB: MEXICO,
Fernando SALAZAR-Figueroa YOB: 1987 ) _ Case No. M- 20 = = 2000 - mM
: >. So United States District Court.
POB:Mexico & - Souther District of Texas
Jose ROSALES YOB: 1961 POB: Mexico: } ng FILED ~
Defendant(s) - ~ ° , / : if : “SEP 29 2020"
ae (CRIMINAL COMPLAINT . David J. Bradley, Clerk.
"I, the complainant i in this case, state that the following i is true to the best of my y knowledge and belief.
On or about the date(s) of September 28, 2020 : in the county of . Hidalgo “> in the ;
___Southern District of Texas. , the defendant(s) violated: . a
" Code Section . Offense Description ae
21 U.S.C: § 841 Did knowingly ‘and intentionally possess with the intent to distribute “

approximately 62 kilograms of cocaine, a. Schedule. i controlled substance.

oO, . Did knowingly Conspire to Possess with Intent to Distribute 62 2 klograms of
21U.S.C§ 846 — cocaine, a Schedule I controlled substance.

~~ This criminal complaint is based on these facts:

SEE ATTACHMENT "A"

v Continued on the attached sheet. ©

{Si Juan Flores Jr.

Complainant's signature

Juan Flores Jr. U.S. H. S.I. Special Agent
a . : a pe Printed @ and title
Complaint authorized by AUSA Gh a rinted nam ue
' Submitted by reliable electronic means, sworn to and attested
_ telephonically per Fed.R.Cr.P.4,1, and probable cause found on:

 

 

, Date:

 

 

LZ Ce Judge s signature

U.S. Magistrate Judge acacgl

Printed name and title 0 7—

- City-and state: _ McAllen, Texas
Case 7:20-mj-02009 Document 1 Filed on 09/29/20 in TXSD Page 2of3 -

ATTACHMENT "A"

In July 2020, Homeland: Security Investigations, McAllen, Texas (HSI McAllen) began an
investigation into a drug trafficking organization operating in the Rio Grande Valley. During the
investigation, agents conducted surveillance of individuals suspected of being involved in the
transportation of cocaine from McAllen, Texas to other locations in the United States. On
September 28, 2020, agents conducted a consent search of a warehouse and a tractor-trailer located

~ in Pharr, Texas. |

Thé driver of the vehicle granted consent to search his vehicle. With the assistance of the Hidalgo
County Sheriff's office, a narcotics detection dog (NDD) alerted to the odor. of narcotics in the .

trailer area.of the vehicle: A Mexican male, later identified as Jose ROSALES, granted consent to.

search the warehouse. Encountered at the warehouse during the consent search were two additional
Mexican: nationals, identified as Willams ZARCO and Fernando SALAZAR Figueroa.

- Based.on the detection of narcotics. in the vehicle, the tractor-trailer was transported to the Pharr,
Texas port of entry for an x-ray inspection of the vehicle. Anomalies: were detected in the front
area of the trailer. A more intensive inspection of the vehicle yielded to the discovery of 50 bricks
with a substance that field tested positive for properties of cocaine. The total weight of the bricks
was 3 approximately 62 kilograms.

During the course of the investigation, it was determined the driver of the vehicle had no /
knowledge of the narcotics in the truck and he was released. ZARCO, SALAZAR and ROSALES
‘were detained.and transported to HSI McAllen for further questioning.

. HSI Special Agents (SA) agents read ROSALES his Miranda rights and ROSALES waived his. _
. rights in writing and elected to speak to the agents: ROSALES stated he was hired by individuals
in Mexico to come to McAllen, Texas to witness and verify the arrival of the 50-bricks of cocaine

for concealment and transport to locations in the United States. ROSALES stated he arrived in

McAllen in July 2020 and since that time had been living with SALAZAR and ZARCO. He stated .

the warehouse where the consent search was conducted was utilized to comingle the cocaine bricks -

with a a cover load. ROSALES was paid $500 a week for his work.

HSI SA’s read SALAZAR his Miranda rights and SALAZAR waived his rights in writing and
~ elected to speak to the agents. SALAZAR stated he and ZARCO arrived in McAllen, Texas in July .
2020. SALAZAR stated they were both there to assist in the facilitation of distributing cocaine
from McAllen, Texas to other locations in the United States. SALAZAR informed agents the
_ cocaine was taken to the warehouse on September 26, 2020. He stated the cocaine was concealed .

in suitcases and taken into the warehouse. SALAZAR stated that the cocaine was then comingled
‘with the cover load and wrapped in plastic cellophane by himself and ZARCO.

During surveillance, agents witnessed ZARCO buying plastic cellophane wrap, packing: tape; and:
gloves at a:local business. Agents also witnessed the arrival of the black suitcases carried by
ZARCO and SALAZAR arriving and entering the warehouse on September 26, 2020. During the
- consent search of the warehouse, the same cellophane rolls and tape and gloves were found at the
location. -
~. Case 7:20-mj-02009 Document 1 Filed on 09/29/20 in TXSD -Page 3 of 3 —

HSI Special Agents (SA) agents read ZARCO his Miranda rights and ZARCO waived his rights |
in writing and elected to speak to the. agents.. ZARCO subsequently elected not to make any
statements regarding the events in question. __
